           Case 1:20-mj-12101-UA Document 7 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.
                                                                     ORDER
 OMAR ADAMS,
                                                                   20 Mag. 12101
                            Defendant.


J. PAUL OETKEN, United States District Judge:

        After considering the parties’ arguments at the bail appeal held on November 20, 2020, IT

IS HEREBY ORDERED that the defendant shall be released subject to the following conditions:

        1. Prior to his release, the defendant must sign a personal recognizance bond in the amount

of $25,000. The bond shall be co-signed by two financially responsible persons by December 4,

2020.

        2. The defendant must report to Pretrial Services at 9:00 AM on Monday, November 23,

2020 for the installment of location monitoring equipment.

        3. The defendant is subject to home detention, to be enforced by location monitoring

technology to be determined by Pretrial Services.

        4. The defendant is subject to Pretrial Services supervision as directed.

        5. The defendant’s travel is restricted to the Southern and Eastern Districts of New York.

        6. The defendant must surrender travel documents and make no new applications.

        7. The defendant must refrain from possession of a firearm, destructive device or other

dangerous weapon.

        8. The defendant must submit to mental health treatment, as directed by Pretrial Services.
            Case 1:20-mj-12101-UA Document 7 Filed 11/20/20 Page 2 of 2




       9. The defendant must submit to drug testing and treatment, as directed by Pretrial

Services.

       10. The defendant must continue employment or actively seek employment.


       IT IS FURTHER ORDERED that the preliminary hearing date in this matter is set for

December 21, 2020.



SO ORDERED:

Dated: New York, New York
       November 20, 2020


                                          THE HONORABLE J. PAUL OETKEN
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK


                                                           Part I




                                            2
